ACCEPTED
                                                                                                    14-15-00554-CV
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS

a                                                                             Taura Spates
                                                                              Attorney At Law
                                                                                              9/16/2015 10:35:10 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

r!                                                                            P.O. Box 742393
                                                                              Houston, IX 77274

F                                                                             (713) 203-3861 Ph
                                                                              (281) 206-2660 Fx
                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
                                                                             HOUSTON, TEXAS
^|    September 16,2015                                                   9/16/2015 10:35:10 PM
(t)                                                                       CHRISTOPHER A. PRINE
                                                                                   Clerk
      DELIVERED VIA ELECTRONIC FILING


      Fourteenth Court of Appeals
      310 Fannin St., Suite 245
      Houston, Texas 77002


      RE:          Court of Appeals Number: 14-15-00554-CV
                   Trial Court Case Number: 2001-6147 5

                   Style: In The Interest of C.Y.K.S., a Child

      Dear Christopher A. Prine:

      In accordance with the Fourteenth Court Appeals' letter of September l, 2015, and
      pursuant to Tex. R.App.P. 35.3(b) all fees forthe cost of the court reporter's record have
      been paid, as evidenced by the attached receipt.

      Please contact me at (713)203-3861   if you   have any questions.



      Regards,




      Attomey at Law
      TX SBN: 24071745
      Tel: (713) 203-3861
      Fax: (281) 206-2660


      TD

      Attachment
                         LISA FORT, CSR
                      2906 WATERLOO DRIVE
                     PEARLAND, TEXAS 77581




JuIy I3, 20I5


Ms. Taura Spates
P. O. Box 1 42393
Houston, Texas 1'721 4
           Cause No. 2001-61475; In the Interest of
           Christian Yvonne Spates; In t,he 312th
           District  Court of Harris County, Texas.
     ***********************************************


PROFESSIONAL SERVICES

    Requested proceedings in the above-styled              case; the
Honorabl-e David Farr, Presiding.


                 AMOUNT FOR TF-ANSCRTPT         $ 500.50
                                   PAID.




                                THANK YOU.